In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Kings County (Hepner, J.), dated May 9, 1994, as, upon a fact-finding order of the same court, dated February 10, 1994, finding, inter alia, that the mother had neglected her daughter Afronza, placed Afronza in the custody of the mother, under the supervision of Child Welfare Administration, for a period of 12 months. This appeal brings up for review the fact-finding order dated February 10, 1994.
Ordered that the order is reversed insofar as appealed from, on the facts, without costs or disbursements, the petition is denied insofar as asserted against the appellant, so much of the fact-finding order as found that the appellant had neglected her daughter is vacated, and the proceeding as against her is dismissed.
The Family Court sustained the excessive corporal punishment charge against the mother. We now reverse, as we find that the determination of the Family Court was not supported by the weight of the evidence. Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.